Citation Nr: 1623504	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-24 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VISN 20) in Portland, Oregon


THE ISSUE

Entitlement to reimbursement of medical expenses for services rendered by Evergreen Health Cardiology, Radia Inc. PS and Evergreen Health Medical Group, Kirkland, Washington, from October 22, 2013 through November 9, 2013.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014, February 2014, March 2014, and April 2014 decisions of the Department of Veterans Affairs (VA) VISN 20 Northwest Network Payment Center in Portland, Oregon.

The Veteran testified before the undersigned at a video conference hearing in February 2016.  A transcript has been associated with the claims file.

During that hearing, the Veteran stated that he wished to appeal a denial of payment for services rendered in April 2015.  He acknowledged that he had not received written notice of the denial of benefits; and has not yet filed a notice of disagreement with that decision.  As such, the denial of payment in regard to the April 2015 services is not currently before the Board for consideration.

In addition to the paper claims file, there is an electronic file associated with the claim.  A review of the electronic file revealed additional documents, including the February 2016 hearing transcript.


FINDING OF FACT

The Veteran withdrew his appeal for reimbursement of payment for services rendered by Evergreen Health Cardiology, Radia Inc. PS and Evergreen Health Medical Group, Kirkland, Washington, from October 22, 2013 through November 9, 2013 on the record during a February 2016 hearing before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b).

Here, the Veteran withdrew his claim for denial of payment for services rendered by Evergreen Health Cardiology, Radia Inc. PS and Evergreen Health Medical Group, Kirkland, Washington, from October 22, 2013 through November 9, 2013 on the record during the February 2016 hearing before the Board.  The Veteran reported that the expenses had been reimbursed and he was satisfied with this decision.  There is no remaining allegation of error of fact or law for appellate consideration regarding this issue.  Therefore, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal for denial of payment for services rendered by Evergreen Health Cardiology, Radia Inc. PS and Evergreen Health Medical Group, Kirkland, Washington, from October 22, 2013 through November 9, 2013 is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


